Citation Nr: 1537764	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  The Veteran had additional Air National Guard service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran provided testimony at a July 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of whether new and material evidence has been received to reopen the claims of service connection for diabetes mellitus and lower extremity peripheral neuropathy is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an May 2011 decision, the Board denied entitlement to service connection for PTSD.

2.  The evidence received since the May 2011 Board decision, by itself or when considered with the previous evidence of record, is cumulative and redundant of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim; the claim is not reopened.


CONCLUSIONS OF LAW

1.  The May 2011 Board decision that denied the issue of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2015).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Letters dated in June 2012 and July 2012 satisfied the duty to notify.  The letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters also addressed the evidence the Veteran needed to show to reopen a claim for service connection for PTSD.  The claim were last re-adjudicated in a September 2013 statement of the case.

VA's duty to assist the Veteran in the development of the claim includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service medical records and post-service reports of VA examination.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  Therefore, the Board finds that the duty to assist is satisfied.  38 C.F.R. § 3.159(c) (2015).

New and material

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2015).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence has not been previously presented to VA.  Anglin v. West, 203 F.3d 1343 (2000).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed an original claim of entitlement to service connection for PTSD in November 2006.  A May 2007 rating decision denied service connection based on a finding of no diagnosis of PTSD.  The Veteran appealed the RO decision to the Board and the appeal was denied in a May 2011 Board decision.  In the May 2011 denial, the Board found that the Veteran did not have a diagnosed psychiatric disability, to include PTSD.  The pertinent evidence of record at the time of the May 2011 Board decision included the Veteran's service medical records, which are silent for evidence of a psychiatric disorder and a May 2007 VA examination to address PTSD that found no axis 1 mental disorder diagnosis.  The evidence received since the May 2011 denial includes the July 2014 hearing testimony and more recent VA treatment records.  The medical evidence does not show a diagnosis of PTSD or any axis 1 mental disorder diagnosis.

The basis for the prior denial was the absence of evidence of a diagnosis of PTSD or any psychiatric disability.  To the extent additional evidence has been added to the record, that evidence is cumulative of evidence of record and shows the Veteran's continued claim for service connection for PTSD.  None of the additional evidence provides evidence of a diagnosis of PTSD or any psychiatric disability.  The more recent VA treatment reports fail to provide any psychiatric diagnoses.  Therefore, the new evidence does not create a reasonable possibility of an allowance of the claim and therefore, the new evidence is not material.  The Veteran's assertions that he has PTSD that is related to traumatic events in service are cumulative of contentions considered at the time of the previous final denial and do not constitute new evidence.

In this case, the application to reopen the previously denied claim for service connection for PTSD must be denied because none of the new evidence relates to any basis for prior denial.  To the extent the evidence shows continued continue reports of traumatic events in service, this evidence is duplicative.  

As new and material evidence has not been received, the application to reopen the claim must be denied.  Although the threshold to reopen is low, that threshold is not met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the claim is not reopened.



ORDER

The application to reopen a claim for service connection for PTSD is denied. 


REMAND

The Board finds that additional development is required before adjudicating the remaining issues on appeal.  There is an indication that there may be outstanding service department records relevant to whether the Veteran has qualifying service in the Republic of Vietnam.  38 C.F.R. §§ 3.156(c), 3.307(a) (2015). 

At a January 2014 hearing before the Board, the Veteran asserted that he had a temporary duty assignment in the Republic of Vietnam.  Specifically, the Veteran has reported that he flew planes that made temporary landings in the Republic of Vietnam.  A response from the Personnel Information Exchange System (PIES) suggests VA submit the Veteran's service dates to Randolph Air Force Base in Texas for determination of Republic of Vietnam Service.  That response noted that the Veteran was awarded the Vietnam Service Meda, and noted that the Veteran served in Thailand from February 17, 1967, to December 11, 1968.  It does not appear that this development is complete.  Therefore, the Board finds that action is needed to attempt to verify whether the Veteran had any service in the Republic of Vietnam. 

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate agency to verify any Vietnam Service, to include contacting Randolph Air Force Base in Texas as suggested in an undated PIES response.

2.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


